Name: Commission Regulation (EC) NoÃ 720/2009 of 6Ã August 2009 amending Regulation (EC) NoÃ 884/2006 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1290/2005 as regards reference prices, the calculation of financing costs and physical inspection of rice
 Type: Regulation
 Subject Matter: agricultural policy; NA;  accounting;  plant product;  food technology;  trade policy;  health
 Date Published: nan

 7.8.2009 EN Official Journal of the European Union L 205/15 COMMISSION REGULATION (EC) No 720/2009 of 6 August 2009 amending Regulation (EC) No 884/2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards reference prices, the calculation of financing costs and physical inspection of rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 42 thereof, Whereas: (1) In accordance with Annex IV to Commission Regulation (EC) No 884/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the financing by the European Agricultural Guarantee Fund (EAGF) of intervention measures in the form of public storage operations and the accounting of public storage operations by the paying agencies of the Member States (2), the calculation method for financing the costs for funds mobilised by the Member States to buy in products requires the determination of the interest rates applicable for a given accounting year. (2) This determination is based on the average interest rate, actually born during a set reference period, which the Member States should notify to the Commission at its request by a certain deadline. For reasons of homogeneity, this notification should be made using the form made available to the Member States by the Commission. (3) Member States which do not reply to this request of the Commission by sending their notification in the due form and by the set deadline should be considered as bearing no interest costs during the reference period. (4) For the Member States which declare in their notification, that they did not bear any interest costs during the reference period because they did not have agricultural products in public storage during that period the interest rate to be used for financing the costs for funds to be mobilised by those Member States to buy in products should be clearly determined. (5) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3) has introduced a distinction between reference prices and intervention prices. It is, therefore, necessary to adjust certain provisions of Regulation (EC) No 884/2006. (6) Commission Regulation (EC) No 670/2009 of 24 July 2009 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards public intervention by invitation to tender for the purchase of durum wheat or paddy rice, and amending Regulations (EC) No 428/2008 and (EC) No 687/2008 (4) has introduced new rules concerning the physical inspection for rice. It is, therefore, necessary to adjust certain provisions of Regulation (EC) No 884/2006. (7) Regulation (EC) No 884/2006 should therefore be amended accordingly. (8) For reason of sound management of intervention measures involving public storage, the amendments related to the distinction between reference price and intervention price should apply from 1 October 2009, the starting date of the new accounting year. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, IV, VI, VII, X and XII to Regulation (EC) No 884/2006 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. Points 3 to 6 of the Annex shall apply from 1 October 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 171, 23.6.2006, p. 35. (3) OJ L 299, 16.11.2007, p. 1. (4) OJ L 194, 25.7.2009, p. 22. ANNEX Annexes I, IV, VI, VII, X and XII to Regulation (EC) No 884/2006 are amended as follows: 1. in Annex I, point B.III.2, the second subparagraph is replaced by the following: The rules laid down in Annex II, point II shall thus apply where the weight of the products stored as recorded during the physical inspection differs from the book weight by 5 % or more for cereals and for rice in the case of storage in silos or on-floor storage.; 2. Annex IV is amended as follows: (a) in point I.1, the second sentence is replaced by the following: The uniform interest rate shall correspond to the average of the three-month and 12-month forward Euribor rates, recorded during a six-month reference period which will be determined by the Commission, with a weighting of one-third and two-thirds respectively.; (b) point I.2 is amended as follows: (i) the first subparagraph is replaced by the following: In order to determine the interest rates applicable for a given accounting year, the Member States shall notify the Commission, at its request, of the average interest rate they actually bore during the reference period referred to in paragraph 1 no later than the deadline mentioned in that request. The notification shall be made using the form made available to the Member States by the Commission.; (ii) the following subparagraph is inserted after the second subparagraph: In the absence of any notification from a Member State, in the form and by the deadline mentioned in the first subparagraph, the interest rate borne by that Member State shall be considered to be 0 %. In the situation where a Member State declares that it did not bear any interest costs because it did not have agricultural products in public storage during the reference period, the uniform interest rate fixed by the Commission shall apply to that Member State.; (iii) in the third subparagraph, the first sentence is deleted, and the second sentence is replaced by the following: However, if the Commission finds that the level of interest rates for a Member State is lower than the uniform rate, it shall fix the interest rate for that Member State at the lower level.; 3. in Annex VI, point II.1, the third subparagraph is replaced by the following: The increase provided for in the first subparagraph shall be calculated by multiplying the reference price, as referred to in Article 8 of Council Regulation (EC) No 1234/2007 (1) of the product concerned by the tolerance for that product provided for in Article 8(2) of this Regulation. 4. in Annex VII, point III is replaced by the following: III. BEEF AND VEAL For the purposes of Annex X and Annex XII(2)(a) and (c), the basic price to be used for de-boned beef is the reference price, as referred to in Article 8 of Regulation (EC) No 1234/2007, multiplied by a coefficient of 1,47.; 5. Annex X is amended as follows: (a) in point (a), the first subparagraph is replaced by the following: Where the tolerance limits for the storage or processing of products are exceeded, or where quantities are found to be missing due to theft or other identifiable causes, the value of missing quantities shall be calculated by multiplying these quantities by the reference price, as referred to in Article 8 of Regulation (EC) No 1234/2007, in force for the standard quality for each product on the first day of the current accounting year, increased by 5 %.; (b) point (b) is amended as follows: (i) the first subparagraph is replaced by the following: If, on the day the quantities are found to be missing, the average market price for the standard quality in the Member State of storage is higher than 105 % of the basic reference price, as referred to in Article 8 of Regulation (EC) No 1234/2007, the contractors shall reimburse to the intervention agencies the market price recorded by the Member State, increased by 5 %.; (ii) the third subparagraph is replaced by the following: The differences between the amounts collected by applying the market price and the amounts booked to the EAGF by applying the reference price, as referred to in Article 8 of Regulation (EC) No 1234/2007, shall be credited to the EAGF at the end of the accounting year among the other elements of credit.; 6. in Annex XII, point 2, point (a) is replaced by the following: (a) accidents, unless special provisions in Annex VII provide otherwise: the value of the products shall be calculated by multiplying the quantities affected by the basic reference price, as referred to in Article 8 of Regulation (EC) No 1234/2007, in force for the standard quality on the first day of the current accounting year, reduced by 5 %;. (1) OJ L 299, 16.11.2007, p. 1.;